DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  
In line 1 of claim 8, applicant refers to “the microphone” (emphasis added).  It is noted that claim 8 is dependent upon claim 1.  Applicant has not referred to a microphone in claim (or previous language of claim 8).  Thus, it is unclear to what microphone applicant is referring to.  A more appropriate recitation would be – a microphone –; or making claim 8 dependent upon claim 2.
In line 1 of claim 20, applicant recites the phrase “interface configure to”.  This appears to be a typographical error and that the applicant meant to use the phrase – interface configured to –.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braun et al. (U.S. Patent No. 9,223,136).
Regarding claim 1, Braun discloses an eyeglasses frame which includes a camera.  More specifically and as it relates to the applicant’s claims, Braun discloses an apparatus comprising: a glasses frame (104, 106, 108; see column 4, lines 52-55) configured to be worn on a user's head; a button on the frame (button, 179; see column 14, lines 41-50); a camera (image capture device, 120, 156, or 178; see column 5, lines 31-41, column 7, lines 55-57, and column 8, line 12) on the frame configured to capture an image when a user touches the button (see column 14, lines 41-50); and a transceiver (see column 9, lines 28-31 where the device may include both receivers and transmitters – the combination of which can be interpreted as a transceiver) configured to transmit the image wirelessly to a separate device (remote device, 230; see column 9, lines 32-40).
As for claim 6, Braun discloses that the HMD includes sensors configured to detect movement of an user’s eye.  See column 3, lines 45-51.
With regard to claim 7, Braun discloses that the HMD includes sensors configured to detect movement of an user’s eye.  See column 3, lines 45-51.
Regarding claim 8, Braun discloses the use of a microphone for capturing a user’s voice.  See column 6, lines 27-28.  Furthermore, Braun discloses the ability to use the voice of the user to input verbal commands to capture the images.  See column 3, line 57 to column 4, line 6.
As for claim 17, Braun discloses a light emitting diode (LED) on the glasses frame.  See column 7, line 44 and column 16, line 50.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerauld (U.S. Publ. No. 2014/0118225).
Regarding claim 19, Jerauld discloses augmented reality eyeglasses implementing wearable emotion detection and feedback.  More specifically and as it relates to the applicant’s claims, Jerauld discloses an apparatus (head mounted display device, 2; see paragraph 0040) comprising: a wireless transceiver (band interface, 232; see paragraph 0099; also see paragraph 0040 where communication between the HMD and processing unit, 4, is wireless) configured to receive an image captured by a camera (camera, 113; see paragraph 0065) on a glasses frame (frame, 115; see paragraph 0065) configured to be worn on a user's head, transmit the image to a network (the wireless communication link between the HMD, 2, and processing device, 4, is a network), receive information about an object in the image from the network, and transmit the information to the glasses frame (see paragraph 0065 where the image from the sensors is processed to identify objects; also see paragraph 0115 where a user is provided feedback on the object after the processing).
As for claim 20, Jerauld discloses a user interface (see paragraph 0138) configured to receive user input to request a type of information that the user would like to receive from the network.  See paragraph 0138 where a user can select different types of scenarios and thus, different types of information, to be presented to a user.
As for claim 21, Jerauld discloses augmented reality eyeglasses implementing wearable emotion detection and feedback.  More specifically and as it relates to the applicant’s claims, Jerauld discloses an apparatus (processing device, 4) comprising: a wireless transceiver (band interface, 232; see paragraph 0099; also see paragraph 0040 where communication between the HMD and processing unit, 4, is wireless) configured to receive an image captured by a (camera, 113; see paragraph 0065) on a glasses frame (frame, 115; see paragraph 0065) configured to be worn on a user's head; and a processor (image and audio processing engine, 820, and analysis application, 850a) configured to recognize an object and send information related to the object to the glasses frame via the transceiver (see paragraph 0065 where the image from the sensors is processed to identify objects; also see paragraph 0115 where a user is provided feedback on the object after the processing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld (U.S. Publ. No. 2014/0118225) in view of Braun et al. (U.S. Patent No. 9,223,136).
Regarding claim 1, Jerauld discloses augmented reality eyeglasses implementing wearable emotion detection and feedback.  More specifically and as it relates to the applicant’s claims, Jerauld discloses an apparatus (HMD, 2) comprising: a glasses frame (frame, 115; see paragraph 0065) configured to be worn on a user's head; a camera (camera, 113; see paragraph 0065) on the frame configured to capture an image; and a transceiver (band interface, 232)  configured to transmit the image wirelessly to a separate device (processing unit, 4; see paragraph 0099; also see paragraph 0040 where communication between the HMD and processing unit, 4, is wireless).
Jerauld, however, fails to specifically disclose a button on the frame used to capture an image when a user touches the button.  Braun, on the other hand, discloses that it is well known in the art to include a button on a glasses frame for capturing an image when actuated by the user.  More specifically, Braun discloses an apparatus comprising: a glasses frame (104, 106, 108; see column 4, lines 52-55) configured to be worn on a user's head; a button on the frame (button, 179; see column 14, lines 41-50); a camera (image capture device, 120, 156, or 178; see column 5, lines 31-41, column 7, lines 55-57, and column 8, line 12) on the frame configured to capture an image when a user touches the button (see column 14, lines 41-50).  Braun discloses that the use of a button to allow a user to capture an image when the button is touched, results in a device in which a user can manually decide when and when not to capture an image.  See column 3, lines 14-44.  Furthermore, one of ordinary skill in the art would recognize that allow a user to select when to capture an image/video, instead of being always on or some automatic capturing mode, allows for a user to conserve memory, provides for more specific user control of the photographing operation, and conserves battery.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jerauld to include a button that allows for capturing an image when a user touches the button for the reasons stated above.
As for claim 2, Jerauld discloses the use of a microphone (microphone, 110; see paragraph 0042) to capture audio and the ability to capture video (see paragraph 0110).  Furthermore, Jerauld discloses that the audio and video are transmitted to the processing unit (4; see paragraphs 0042 and 0114).  When used in combination with Braun, as discussed above in the discussion of claim 1, the combination would teach capturing both the audio and video using the image capture button of Braun.  Also see paragraph 0040 where the information collected by the sensors of the HMD can be transferred wirelessly to the processing device (4).
With regard to claim 3, Jerauld discloses the ability to provide feedback to a user of the HMD (2).  Jerauld discloses that this feedback can be provided as audio feedback.  See paragraph 0038.  If the processing device (4) is providing audio feedback to the user, it is inherently received through the transceiver.  Furthermore, Jerauld discloses that the HMD includes speakers (130) for playing back audio instruction.  See paragraph 0059.
Regarding claim 4, Jerauld discloses that the audio comprises a suggestion to the user on how to interact with an object in the image.  See paragraph 0038.  Jerauld discloses that this feedback can be provided as audio feedback.  See paragraph 0038 and 0115.  
As for claim 5, as mentioned above, Jerauld discloses the use of a speaker (130, for playing back audio instruction; see paragraph 0059) and microphone (microphone, 110; see paragraph 0042) on the HMD (2).  Furthermore, Jerauld implies the ability to make telephone calls (see paragraph 0150), but fails to explicitly disclose that the HMD is used in placing those telephone calls.  Official Notice is taken as to the fact that it is well known in the art to allow a eyeglasses type HMD device to make and receive telephone or video calls.  Such a feature allows for a convenient and interactive way to take and receive calls, and allows for hands free telephone calls or videoconferences.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jerauld to allow the microphone, speaker and transceiver to be permit a user to speak with a second person.
With regard to claim 6, Jerauld discloses a sensors (photodetectors, 152; or light sensors, 134) to detect movement of the user’s eyes.  See paragraph 0083-0085.
Regarding claim 7, Jerauld discloses that the sensors detect movement of the user’s eyes.  See paragraph 0083-0085.
As for claim 8, Braun discloses the use of a microphone for capturing a user’s voice.  See column 6, lines 27-28.  Furthermore, Braun discloses the ability to use the voice of the user to input verbal commands to capture the images.  See column 3, line 57 to column 4, line 6.
With regard to claim 9, Jerauld discloses a display (microdisplay assembly, 173; see paragraph 0067) configured to display information related to an object that is visible by the user, the information being received by the transceiver.  See Figure 15B where the feedback on the HMD display provides information related to an object that is visible by the user.  Furthermore, as mentioned above, if information is sent back to the HMD (2) from the processing device (4), it inherently is received by the transceiver of Jerauld.
Regarding claim 10, Jerauld discloses that the microdisplay (120) is a projector.  See paragraph 0068 where the microdisplay “projects” the image.  Also see Figure 15B where the feedback on the HMD display provides information related to an object that is visible by the user.  Furthermore, as mentioned above, if information is sent back to the HMD (2) from the processing device (4), it inherently is received by the transceiver of Jerauld.
As for claim 11, Jerauld discloses that the information provided is a suggestion to the user on how to interact with the object.  See paragraph 0038.  
With regard to claim 12, Jerauld discloses a lens (116, 118; see paragraph 0060) attached to the frame (115), the lens being configured to allow the user to see the object through the lens, wherein the projector (120) is configured to project information on the lens.  See paragraphs 0065-0069.
Regarding claim 13, Jerauld discloses that the microdisplay (120) can be a laser.  See paragraph 0073.
As for claim 14, Jerauld discloses that the display can display holographic virtual objects.  See paragraph 0113.
With regard to claim 15, Jerauld discloses a display (microdisplay assembly, 173; see paragraph 0067) configured to display information related to an object that is visible by the user, the information being received by the transceiver.  See Figure 15B where the feedback on the HMD display provides information related to an object that is visible by the user.  Furthermore, as mentioned above, if information is sent back to the HMD (2) from the processing device (4), it inherently is received by the transceiver of Jerauld.  The sending of the image and audio to the processing device is inherently a request for information about the image.
Regarding claim 16, Jerauld discloses the use of two cameras (113).  See paragraphs 0095 where two cameras are explicitly disclosed.  The cameras would inherently have different fields of view.  Furthermore, Jerauld discloses sending the captured images from the two cameras to the processing unit (4).  See paragraph 0095.
As for claim 17, Braun discloses a light emitting diode (LED) on the glasses frame.  See column 7, line 44 and column 16, line 50.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld (U.S. Publ. No. 2014/0118225) in view of Braun et al. (U.S. Patent No. 9,223,136) and further in view of Kim (U.S. Publ. No. 2014/0118250).
Regarding claim 18, as mentioned above in the discussion of claim 1, the combination of Jerauld and Braun discloses all of the limitations of the parent claim.  The aforementioned references however fail to specifically disclose that the button is configured to allow the user to direct the camera to zoom in on an object before capturing the image.  Kim, on the other hand, discloses that it is well known in the eyeglass HMD device art to include a button on the frame of the eyeglasses to direct the camera to zoom.  More specifically, Kim discloses glasses (100) that include a zoom in/out button (535).  See paragraphs 0067 and 0070.  Also see paragraph 0044 where the camera itself includes a zoom lens.  Kim discloses that this features allows for a displayed image to be zoomed if an object is too big or too small.  See paragraph 0070.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jerauld to include a button for zooming in or zooming out of the captured image if an object is too small or too large.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        December 9, 2022